937 F.2d 603Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David F. MOSTELLER, Plaintiff-Appellant,v.Susan I. SMITH, Defendant-Appellee.
No. 91-6299.
United States Court of Appeals, Fourth Circuit.
Submitted June 12, 1991.Decided July 16, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-90-550)
David F. Mosteller, appellant pro se.
Henry Edward Hudson, United States Attorney, Alexandria, Va., Debra Jean Prillaman, Assistant United States Attorney, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, PHILLIPS and SPROUSE, Circuit Judges.
OPINION
PER CURIAM:


1
David F. Mosteller appeals from the district court's order denying relief in his action filed under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mosteller v. Smith, CA-90-550 (E.D.Va. Mar. 1, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.